Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 5, 2015

                                       No. 04-15-00466-CV

                               Felix LUERA, Jr. and Bianca Luera,
                                         Appellants

                                                  v.

  BASIC ENERGY SERVICES, INC., Basic Energy Services, L.P., ARI Fleet Services, Inc.
                  D/B/A ARI Fleet LT and Servando Garcia,
                                Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 13-06-52391-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                          ORDER
        The court reporters responsible for preparing the reporter’s record in this appeal, Sonia G.
Trevino, Sylvia Kerr, and Kim Grigg, have filed a notification of late reporter’s record, stating
that the appellants have failed to pay or make arrangements to pay the fee for preparing the
reporter’s record.

        We, therefore, ORDER appellants to provide written proof to this court within ten days of
the date of this order that either (1) the reporters’ fees have been paid or arrangements have been
made to pay the reporters’ fee; or (2) appellants are entitled to appeal without paying the
reporters’ fees. If appellants fail to respond within the time provided, appellants’ brief will be
due within thirty days from the date of this order, and the court will only consider those issues or
points raised in appellants’ brief that do not require a reporter’s record for a decision. See TEX. R.
APP. P. 37.3(c).

                                                       _________________________________
                                                       Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2015.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court